Citation Nr: 0911160	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  08-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to December 
1945.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in August 2008.  This matter was 
originally on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In August 2008, the Veteran testified at a Board hearing by 
videoconference before the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing has been associated 
with the claims folder for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has demonstrated no worse than Level III 
hearing acuity in his right ear and Level III hearing acuity 
in his left ear on VA audiological examinations.  

2.  The Veteran's service-connected hearing loss does not 
demonstrate a level of impairment that warrants a compensable 
evaluation under VA regulations and has not been shown to 
result in marked interference with normal employability.

3.  The Veteran does not have multiple noncompensable 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 
(2008).

2.  The criteria for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to the Veteran's claim for a 10 percent evaluation 
under 38 C.F.R. § 3.324, the Board notes that the Veteran 
does not have multiple noncompensable service-connected 
disabilities, as will be explained in greater detail below.  
Thus, the claim is being denied as a matter of law.  As the 
law, and not the facts, is dispositive of that claim, the 
duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

In regard to the Veteran's bilateral hearing loss claim, the 
Board notes that the Veteran is challenging the initial 
noncompensable evaluation assigned following the grant of 
service connection in the July 2007 rating decision.  The 
Federal Circuit has held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Furthermore, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Notwithstanding the above, the Board observes that the May 
2007 VCAA notice letter sent to the Veteran prior to the July 
2007 decision addressed how VA determines the disability 
rating.  Additionally, the Veteran was sent notice with 
respect to his initial rating claim in August 2007, which 
explained the evidence necessary to substantiate the claim, 
the evidence VA will seek to provide, and the evidence that 
the claimant is expected to provide and, more recently, the 
November 2008 notice letter again addressed how VA determines 
the disability rating.  The Board notes that neither the 
Veteran nor his representative has alleged any prejudice with 
respect to the notice received for the claim during the 
course of this appeal and sufficient notice has been 
provided.

Moreover, the record reflects that the Veteran has been 
provided with a copy of the July 2007 rating decision, the 
January 2008 statement of the case (SOC), and the January 
2009 supplemental statement of the case (SSOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with audiological examinations in June 2007 and 
November 2008.  The examination reports are deemed adequate 
for rating purposes.  The Veteran's service treatment records 
and post-service treatment records adequately identified as 
relevant to the hearing loss claim are also of record.

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

Initial Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, such as this, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2008).  

In the present case, service connection for bilateral hearing 
loss was established in the July 2007 rating decision based 
on medical evidence that linked the Veteran's hearing loss to 
acoustic trauma sustained in service and the Veteran was 
assigned a noncompensable evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 at that time.  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating 
schedule.  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2008).

As noted above, the Veteran seeks an initial compensable 
disability evaluation for his service-connected bilateral 
hearing loss.  

At the June 2007 VA audiological examination, the Veteran 
exhibited pure tone thresholds as follows: 20 decibels (dB) 
at 500 Hertz (Hz), 40 dB at 1000 Hz, 55 dB at 2000 Hz, 75 dB 
at 3000 Hz, and 80 dB at 4000 Hz with a speech recognition 
score of 84 percent for the right ear and 25 dB at 500 Hz, 30 
dB at 1000 Hz, 60 dB at 2000 Hz, 75 dB at 3000 Hz, and 85 dB 
at 4000 Hz with a speech recognition score of 84 percent for 
the left ear.

At the November 2008 VA audiological examination, the Veteran 
exhibited pure tone thresholds as follows: 10 decibels (dB) 
at 500 Hertz (Hz), 30 dB at 1000 Hz, 55 dB at 2000 Hz, 65 dB 
at 3000 Hz, and 70 dB at 4000 Hz with a speech recognition 
score of 88 percent for the right ear and 20 dB at 500 Hz, 10 
dB at 1000 Hz, 60 dB at 2000 Hz, 65 dB at 3000 Hz, and 85 dB 
at 4000 Hz with a speech recognition score of 86 percent for 
the left ear.

The June 2007 audiometric results reveal that the Veteran 
demonstrated Level III hearing acuity in the right ear (with 
a puretone threshold average of 63 dB and speech 
discrimination score of 84 percent) and Level III hearing 
acuity in the left ear (with a puretone threshold average of 
63 and speech discrimination score of 84). Table VII 
(Diagnostic Code 6100) provides a 0 percent disability rating 
for the hearing impairment demonstrated at this examination.  
38 C.F.R. § 4.85 (2008).

The November 2008 audiometric results reveal that the Veteran 
demonstrated Level II hearing acuity in the right ear (with a 
puretone threshold average of 55 dB and speech discrimination 
score of 88 percent) and Level II hearing acuity in the left 
ear (with a puretone threshold average of 55 and speech 
discrimination score of 86). Table VII (Diagnostic Code 6100) 
provides a 0 percent disability rating for the hearing 
impairment demonstrated at this examination.  38 C.F.R. § 
4.85 (2008).

The Board further notes that the Veteran's hearing loss has 
not been shown to demonstrate the exceptional patterns of 
hearing impairment described under 38 C.F.R. § 4.86 at any 
time relevant to the appeal period.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the hearing 
loss disability that warrants further consideration of 
alternate rating codes.  

Based on the foregoing, the Board finds that the Veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 for the entire appeal period and entitlement to a 
compensable rating for hearing loss on a schedular basis is 
denied.  While the Board has considered whether staged 
ratings are warranted in this case, the factual findings do 
not show distinct time periods where the Veteran's hearing 
loss exhibited symptoms that would warrant different ratings.  
See Fenderson, supra.  

The Board further notes that there is no evidence of record 
that the Veteran's hearing loss warrants a higher rating on 
an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his hearing loss have been contemplated in the current 
noncompensable rating under Diagnostic Code 6100.  The 
evidence also does not reflect that the Veteran's hearing 
loss has necessitated any frequent periods of hospitalization 
or caused marked interference with unemployment.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for consideration of the assignment of 
an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

10 percent disability rating under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. 
§ 3.324 (2008).

The record reflects that the Board granted service connection 
for residuals of a left ankle injury in August 2008.  In the 
September 2008 rating decision, a 10 percent disability 
rating was assigned for the service-connected left ankle 
disability.  Because the Veteran now has at least one 
compensable service-connected disability, the threshold 
criteria for entitlement to compensation under 38 C.F.R. § 
3.324 are not met.  Thus, his claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, because the law, rather than the facts of 
the case, is controlling, the provisions of 38 U.S.C.A. § 
5107(b) are not for application.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to a 10 percent disability rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied as a matter of law.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


